380 U.S. 250 (1965)
ARTHUR
v.
COLORADO.
No. 486, Misc.
Supreme Court of United States.
Decided March 8, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF COLORADO.
Edward C. King for petitioner.
Duke W. Dunbar, Attorney General of Colorado, Frank E. Hickey, Deputy Attorney General, and John E. Bush, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Gideon v. Wainwright, 372 U. S. 335; Pickelsimer v. Wainwright, 375 U. S. 2.